     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION


CHARLES SULLINS,                                   )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 ) CIVIL ACT. NO. 3:20-cv-0530-ECM
                                                   )          (WO)
                                                   )
JEFFREY MORELAND, et al.,                          )
                                                   )
     Defendants.                                   )

                      MEMORANDUM OPINION AND ORDER

                                   I.     INTRODUCTION

       The idea “that the plaintiff is the master of the complaint” is central to federal

question jurisprudence. Caterpillar Inc. v. Williams, 482 U.S. 386, 399 (1987). What goes

hand in hand with this understanding is a plaintiff is held responsible for strategic decisions

he makes when crafting his complaint through the addition or subtraction of parties or

claims. Id; See also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 88–91 (2005) (citing 16 J.

Moore et al., Moore's Federal Practice § 107.14[2][c], p. 107–67 (3d ed. 2005)). But the

Plaintiff here requests that this Court depart from this understanding by finding no

jurisdiction exists. Charles Sullins (“Plaintiff”) asks this Court to remand his suit against

Jeffery Moreland (“Moreland”), his employer J & J Martin, Inc. (“J & J Martin”), and

Geico Casualty Company (“Geico”) (collectively “Defendants”) back to state court for lack

of subject matter jurisdiction. The Plaintiff argues that the Defendants have failed to show
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 2 of 23




by the preponderance of the evidence that the required amount in controversy exists. This

is after the Plaintiff added his insurance carrier Geico for an underinsured motorist (“UIM”)

claim that is only triggered if the damages for his various other claims exceed $1,000,000.

It seems like the Plaintiff wants to have his cake (potentially recovering against his insurer

if his damages exceed $1,000,000) and eat it too (proceed in state court).                Upon

consideration of the motion and for reasons that follow, the Court concludes that the motion

to remand (doc. 14) is due to be DENIED.

                              II.     STANDARD OF REVIEW

       Federal courts are courts of limited jurisdiction and therefore possess only the power

authorized by the Constitution or statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). Courts should presume that a case lies outside of this limited

jurisdiction, and the burden of establishing the contrary should be upon the party asserting

jurisdiction. Id. Although a defendant has the statutory right to remove in certain situations,

the plaintiff is still the master of his claim. Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095

(11th Cir. 1994). For that reason, the defendant’s right to remove and the plaintiff’s right

to choose his forum are “not on equal footing.” Id. Accordingly, the defendant’s removal

burden is a heavy one. Id.

       A defendant may remove a case based on diversity jurisdiction under two

circumstances. First, a defendant may immediately remove a case to federal court within

thirty days of receipt of the initial pleadings if it is apparent that complete diversity and the

required amount in controversy exist. See 28 U.S.C. § 1446(b)(1) (2012) (formerly called

paragraph one removal). Second, if the amount in controversy was not apparent from the
                                               2
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 3 of 23




initial pleading, a defendant has the opportunity to remove the case within thirty days of

receiving a document later establishing the requisite amount in controversy. To prove that

the amount in controversy is later discernible, the defendant must provide “an amended

pleading, motion, order or other paper from which it may first be ascertained that the case

is one which is or has become removable.” § 1446(b)(3) (formerly called paragraph 2

removal). In this instance, “other paper” under subsection (b)(3) is “information relating

to the amount in controversy in the record of the State proceeding, or in responses to

discovery . . . .” § 1446(c)(3)(A).

       When the plaintiff does not specify the amount in controversy, the importance of

these two removal opportunities is not just that they provide defendants two discrete

windows when removal is appropriate, but they also require courts to apply two different

standards to determine whether federal jurisdiction exists. Under both standards, a

defendant desiring to remove a case to federal court must file with a district court a “notice

of removal . . . containing a short and plain statement of the grounds for removal, together

with a copy of all process, pleadings, and orders” served on the defendant. § 1446(a). If a

plaintiff does not specify damages in state court, a removing defendant must prove by the

preponderance of the evidence that the amount in controversy exceeds the jurisdictional

requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th Cir. 2010). But how

a court is to determine this and what evidence it is permitted to consider depend on when

the case was removed to federal court.

       Based on the circumstances under which the defendant removed the case to federal

court, the Eleventh Circuit has set forth two different standards to evaluate whether a
                                              3
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 4 of 23




plaintiff’s claims satisfy federal diversity jurisdiction prerequisites. When the Circuit first

examined this question, it taught, a “court considers the document received by the

defendant from the plaintiff—be it the initial complaint or a later received paper—and

determines whether that document and the notice of removal unambiguously establish

federal jurisdiction.” Lowery v. Alabama Power Co., 483 F.3d 1184, 1213 (11th Cir. 2007).

Relying on the fact Lowery was a later § 1446(b)(3) removal, a subsequent Circuit panel

cabined the document received by the plaintiff and unambiguously establish language to

only apply to second paragraph removal actions. Pretka v. Kolter City Plaza II, Inc., 608

F.3d 744, 763 (11th Cir. 2010). And it also cautioned courts against “[i]mplicitly reading

the language into the first paragraph of that subsection, where it does not exist . . . .” Id.

       By distinguishing first and second paragraph removal, Pretka identifies a less

demanding path for removal under § 1446(b)(1). The Circuit explained, “[w]hen the

complaint does not claim a specific amount of damages, removal from state court is

[jurisdictionally] proper if it is facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional requirement.” Pretka, 608 F.3d at 754 (citing

Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)). And if the

jurisdictional amount is not facially apparent from the complaint, the court should look to

“the notice of removal and may require evidence relevant to the amount in controversy at

the time the case was removed.” Id. The Circuit also expanded the types of evidence

defendants could use to show the existence of the required amount in controversy. Pretka,

608 F.3d at 755 (“Defendants may introduce their own affidavits, declarations, or other

documentation . . . .”).
                                               4
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 5 of 23




       Pretka also clarifies how courts are to discern whether the required amount in

controversy exists based on the notice of removal and any attendant evidence. The Pretka

court reframed Lowery as a case about “how to apply the preponderance of the evidence

standard in the ‘fact-free context’ of that particular case.” Pretka, 608 F.3d at 753. In that

fact-free context, the amount in controversy could only be determined “by the looking at

stars” and that, of course, would be impermissible. Id at 753–54. So when a moving

defendant actually makes specific factual allegations and can support those allegations, a

court may make “reasonable deductions, reasonable inferences, or other reasonable

extrapolations” from the pleadings to aid in its determination whether the required amount

in controversy exists. Roe, 613 F.3d at 1061–62 (citing Pretka, 608 F.3d at 754).

Essentially, the court is not required to “suspend reality or shelve common sense” to

determine whether the complaint or other documents establish the jurisdictional amount.

Pretka, 608 F.3d at 770 (citing Roe v. Michelin, 637 F.Supp.2d 995, 999 (M.D. Ala. 2009)).

Rather, courts are to use their “judicial experience and common sense” to evaluate whether

the amount in controversy meets the jurisdictional requirement. Roe, 637 F.Supp.2d at 999.

It is important to keep in mind “a removing defendant is not required to prove the amount

in controversy beyond all doubt or to banish all uncertainty about it.” Jones v. Novartis

Pharm. Co., 952 F.Supp.2d 1277, 1283 (N.D. Ala. 2013) (citing Pretka, 608 F.3d at 754).

While the court may not speculate to the exact dollar amount, it can conclude, for example,

without speculating “from the egregious conduct alleged that the amount, whatever it is,

far exceeds $75,000.” Pretka, 608 F.3d at 754 (citing Roe, 637 F.Supp.2d at 999). But if

the defendant’s evidence is insufficient, the court may not “speculate in an attempt to make
                                              5
       Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 6 of 23




up for the notice’s failings.” Pretka, 608 F.3d at 752 (quoting Lowery, 483 F.3d at 1214–

15).

        To summarize, before determining—when not clear from the pleadings—if the

amount in controversy exists, courts must first determine which of the two removal

provisions apply based on when in the life of the case it was removed. After a court

determines which applies, it is to consider the evidence appropriate under each removal

action. When a defendant removes a case within the first thirty days after receipt of the

initial complaint, the court may determine whether, by the preponderance of the evidence,

the required amount in controversy exists based on both the initial complaint and other

evidence introduced by the defendant with the notice of removal.            But if diversity

jurisdiction is not apparent from the initial complaint but the case later becomes removable,

the court may only evaluate “the initial complaint or a later received paper [from the

plaintiff]” and the notice of removal to determine whether the amount in controversy is

unambiguously established. Lowery, 483 F.3d at 1213. Under either standard, the court

may use “deduction, inference, or other extrapolation” to determine whether the relevant

evidence submitted by the removing party supports the existence of the required amount in

controversy. Pretka, 608 F.3d at 753. But this ability for courts to consider the amount in

controversy is limited. When the court is presented with a notice of removal without facts

or specific allegations, it may not speculate or divine “by looking at the stars” the amount

in controversy. Id. (citing Lowery, 483 F.3d at 1209, 1215.).




                                             6
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 7 of 23




                     III.   FACTS AND PROCEDURAL HISTORY

      Around midnight in December 2019, Charles Sullins was driving his car north on

Interstate 85 in Macon County, Alabama. At the same time, Jeffrey Moreland was driving

an 18-wheeler also north on Interstate 85. J & J Martin employed Moreland and owned

his 18-wheeler. Moreland’s truck collided with Sullins’ car. This collision seriously

injured Sullins, and his car had to be towed away from the scene. (Doc. 1-2 at 3–4).

      On June 23, 2020, the Plaintiff sued Jeffrey Moreland and J & J Martin in Macon

County, Alabama, for negligence; negligent hiring, training, supervision, retention;

negligent entrustment; and recklessness and wantonness. (See Doc 1-1). Sullins alleged

various physical and emotional injuries and damages including medical and financial

losses. The Plaintiff sought compensatory and punitive damages against Moreland and J

& J Martin. (Doc. 1-2 at 4–7). A copy of the complaint and summons was served by

certified mail on Defendants Moreland and J & J Martin on June 27, 2020. (Doc. 1 at 2;

doc 1-3 at 44–48).

      On July 17, before the Defendants answered the initial complaint, Sullins amended

his complaint and joined his auto-insurer, Geico. In his amended complaint, he brought an

underinsured motorist claim against Geico for any damages over Moreland’s and J & J

Martin’s insurance policy limit. (Doc 1-2 at 7–8). The Plaintiff also claims Geico “agreed

to pay all sums that the insured party would be legally entitled to recover as damages from

the owner and operator of an uninsured and underinsured vehicle.” (Id.).

      On July 27, within thirty days of receiving the initial complaint, the Defendants

removed the case to federal court based on diversity jurisdiction. Geico consented to the
                                            7
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 8 of 23




removal. (Doc. 1-5 at 2). At the end of August, the Plaintiff filed a motion to remand the

case back to state court. (Doc. 14).

                                       IV.   DISCUSSION

       Plaintiff seeks remand of this case back to state court. Both parties agree that

complete diversity exists. (Doc. 14 at 2). But the Plaintiff argues the Defendants failed to

establish that his claim meets the $75,000 amount in controversy required by 28 U.S.C §

1332 federal diversity jurisdiction. (Doc. 14 at 2).

       In his motion to remand, the Plaintiff argues the Defendants failed to prove by the

preponderance of the evidence that the amount in controversy is facially apparent or

unambiguously established from the Plaintiff’s complaint. (Doc. 14 at 3–6). The Plaintiff

also argues his claim for underinsured motorist coverage against Geico is not relevant to

the amount in controversy. Finally, the Plaintiff rejects any argument that he must stipulate

that the amount in controversy is less than the jurisdictional requirement.

       To determine whether the case should be remanded back to state court, this Court

will first determine whether this is a § 1446(b)(1) first paragraph or § 1446(b)(3) second

paragraph removal action. And based on that determination, the Court will then consider

the evidence and apply the appropriate standard to determine if the defendant has shown

the amount in controversy exists.

A. This case was removed based on the initial complaint under § 1446(b)(1) first
paragraph removal.

       There are several reasons why this case might seem removable under either removal

section. For example, in their notice of removal, the Defendants stated that the case was

                                              8
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 9 of 23




removed under § 1446(b), but they did not specify under which section. (Doc. 1 at 2). The

Plaintiff also used both the “facially apparent” and “unambiguously establish” language to

challenge the amount in controversy. (Doc. 14 at 2–6). But perhaps most importantly,

determining the removal standard was also complicated by the fact the Plaintiff filed an

amended complaint in the first 30 days before there was an opportunity for the Defendants

to respond to the initial complaint. Despite this lack of clarity, this Court concludes that

this case was properly removed under § 1446(b)(1).

       In making this determination, this Court looks to the example set by the Circuit in

Pretka. There, the plaintiffs amended their complaint within thirty days of filing the

original complaint. Pretka, 608 F.3d at 747. The Circuit noted that the two complaints

were “materially identical except that the amended complaint was brought by all seven,

instead of just three, named plaintiffs.” Id. Even though the amended complaint

“contain[ed] some additional information on the amount in controversy,” the Circuit

decided to accept and “refer to the amended, operative complaint as ‘the complaint’ . . . .”

Id. at 747–48. Although the defendant in Pretka arguably removed an amended pleading,

the Circuit concluded that the removal action was governed by § 1446(b)(1) “[b]ecause

[the defendant] filed its notice of removal within thirty days of being served with the

summons and initial complaint.” Id. at 757. And therefore, the defendant’s removal was

timely because the notice of removal was filed within the specified time for first paragraph

removal. Id. This can be contrasted to Lowery where the defendant removed the case three

years after the plaintiffs filed the initial complaint and, therefore, had to rely on the second

paragraph as the ground for removal. Pretka, 608 F.3d at 757 (citing Lowery, 483 F.3d at
                                               9
     Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 10 of 23




1188). The Circuit noted Lowery was “long after the closing of the 30-day removal window

supplied by the first paragraph of § 1446(b).” Id. In Pretka¸ it also explained the defendant

‘“do[es] not, and do[es] not need to, invoke the second paragraph’s extended filing

period.’” Id. at 757 (citing Badon v. R J R Nabisco Inc., 224 F.3d 382, 390 (5th Cir. 2000)).1

Because the amended complaint was removed to federal court within thirty days of the

defendant’s receipt of the initial complaint, the Circuit concluded that the case arose “under

the first paragraph of § 1446(b).” Pretka, 608 F.3d at 757, 768.

         In the instant case, the Plaintiff filed his original complaint in state court on June

23, 2020, and the Defendants Moreland and J & J Martin were properly served on June 27,

2020. The Plaintiff amended his complaint on July 17, 2020 to add Geico. Without

answering either complaint, on July 27, 2020, the Defendants, with the consent of Geico,

removed this case to federal court. Because the Defendants removed the case to federal

court within the thirty-day window prescribed in § 1446(b)(1), this Court finds that,

consistent with Pretka, this case was properly removed under § 1446(b)(1).

         To find otherwise would require courts to speculate the motives of removal and

would incentivize opportunistic pleading on the part of plaintiffs. Under both Alabama

and federal law, an amended complaint supersedes the initial complaint and becomes the

operative pleading in the case. Lowery, 483 F.3d at 1219; Ex parte Puccio, 923 So.2d 1069,

1072–73 (Ala. 2005). The Supreme Court further explains, “when a plaintiff files a



1
  See also Badon v. R J R Nabisco Inc., 224 F.3d 382, 390 (5th Cir. 2000) (“It is wholly evident that the purpose of
the second paragraph is to extend the time for filing notice of removal under the stated circumstance, and not to in
any event shorten it to less than it would be under the first paragraph.”).


                                                         10
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 11 of 23




complaint in federal court and then voluntarily amends the complaint, courts look to the

amended complaint to determine jurisdiction.” Rockwell Int'l Corp. v. United States, 549

U.S. 457, 474 (2007). Although it might appear that the amended complaint would fall

under “amended pleading” in § 1447(b)(3), this understanding would create the strange

outcome whereby the Defendants would have to rely on the initial complaint and the

amended complaint separately to make their argument for removal. But the court in Lowery

prohibited a similar practice. 483 F.3d at 1219 (“[i]t would be improper to bind the

plaintiffs by the prayer for relief in the initial pleadings.”). Similarly, a removing defendant

would not be able to simply ignore the amended portion of the complaint added within the

first thirty days and solely focus on the original complaint. This is supported by Circuit

precedent that teaches “an amended pleading supersedes the former pleading; the original

pleading is abandoned by the amendment and is no longer a part of the pleader's averments

against his adversary.” Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th

Cir. 2007). This would also create perverse incentives for plaintiffs to amend pleadings

within the first thirty days to subject any potential removal to the higher Lowery standard.

Because the Plaintiff amended the complaint within thirty days after being served and the

Defendants removed the complaint within that same period, this Court will consider the

amended complaint under § 1446(b)(1) instead of § 1446(b)(3).

       Because the suit is governed § 1446(b)(1), the Defendants are not limited to

documents “generated or compiled” by the Plaintiff to unambiguously establish the

jurisdictional requirement as required by Lowery. 483 F.3d at 1213. Instead, the Court may



                                              11
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 12 of 23




consider the Defendants’ “affidavits, declarations, or other documentation” when the

amount in controversy is not facially apparent from the complaint. Pretka, 608 F.3d at 755.

B. The Plaintiff’s complaint and the Defendants’ notice of removal more likely than
   not show that the requisite amount in controversy exists.

       The Defendants argue the Plaintiff’s complaint meets the amount in controversy

requirement for three reasons. First, the Defendants argue that the Plaintiff’s alleging

serious bodily injuries and destruction of his vehicle coupled with a variety of

compensatory and punitive damages sufficiently establish the amount in controversy. (Doc.

1 at 5–6). The Defendants buttress this claim by adding that the venue “is notorious for

substantially large jury verdict awards to personal injury plaintiffs (particular in cases

against out-of-state corporations) . . . .” (Id. at 5). Next, the Defendants argue the Plaintiff’s

failure to stipulate to the value of his claims is evidence of the required amount in

controversy. (Id. at 8). Finally, the Defendants argue that by bringing an underinsured

carrier claim against his insurer the Plaintiff concedes that he is seeking more than the

statutory minimum insurance coverage for interstate carriers—$750,000. (Id. at 10).

       The Court will consider these claims in turn and in totality to determine if the

Defendants have shown by the preponderance of the evidence that the required amount in

controversy exists. Because a defendant or a court itself may be better situated to

accurately assess the amount in controversy, the Court is not bound by the Plaintiff’s

representations regarding his claim, nor must it “assume that the Plaintiff is in the best

position to evaluate the amount of damages sought.” Roe, 613 F.3d at 1061.




                                               12
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 13 of 23




       1. The nature of the injuries and type of damages requested make it more likely
          that the amount in controversy exists.

       The injuries and damages sought by the Plaintiff are of a type that make it more

likely that the required amount in controversy exists. The Plaintiff sued the Defendants for

negligence; negligent hiring, training, supervision, retention; negligent entrustment; and

recklessness and wantoness. (Doc. 1-2 at 3–7). The Plaintiff alleges that he suffered

“serious bodily injuries,” and the accident left his vehicle inoperable. (Id. at 3–4). And as

a result of these injuries, the Plaintiff seeks damages for the following harms: (1) serious

bodily injuries; (2) other bodily injuries; (3) loss of enjoyment of life; (4) medical bills and

other financial losses; (5) past, present, and future pain and suffering; and (6) past, present,

and future mental anguish and emotional distress. (Id. at 4).            Plaintiff seeks both

compensatory and punitive damages against Moreland and J & J Martin. (Id.).

       The Defendants remind the Court that “judicial experience and common sense”

would suggest that the nature of injuries coupled with unspecified punitive damages show

the amount in controversy has been met. (Doc. 1 at 14). To support this claim, the

Defendants rely on several Northern District of Alabama cases that assert some variation

of the premise that claims for unspecified punitive damages almost always meet the

jurisdictional requirement. Tucker v. Northbrook Indem. Co., 2013 WL 5961095, at *1

(N.D. Ala. Nov. 7, 2013) (“The ‘legal certainty’ that there could not be sufficient punitive

damages to take the recovery beyond $75,000 is virtually impossible to demonstrate.”);

Jones v. Hartford Fire Ins. Co. 2013 WL 550419, at *1 (N.D. Ala. Feb. 7, 2013) (“the

moment a state court plaintiff seeks unspecified damages of various kinds, such as punitive


                                              13
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 14 of 23




damages . . . the claim automatically is deemed to exceed $75,000 and becomes removable

under 28 U.S.C. § 1332.”); Smith v. State Farm Fire & Cas. Co., 868 F.Supp.2d 1333,

1335 (N.D. Ala. 2012) (concluding when pursuing claims against diverse parties seeking

unspecified damages of various kinds, including punitive damages, plaintiffs must formally

and expressly disclaim any entitlement to more than jurisdictional amount).

       The Plaintiff responds that the Defendants put forth nothing more than conclusory

assertions about the existence of the required amount in controversy. The Plaintiff argues

that the Court should not rely on a “conclusory allegation in the notice of removal that the

jurisdictional amount is satisfied, without setting forth the underlying facts supporting such

an assertion . . . .” Leonard v. Enterprise Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002)

(quoting Williams, 269 F.3d at 1319–20). The Plaintiff supports this claim by pointing to

Eleventh Circuit precedent where the Court found the amount in controversy to be

inconclusive where a complaint pleaded only “general, special, and punitive damages for

permanent physical and mental injuries, as well as substantial medical expenses, lost

wages, and diminished earning capacity . . . .” Williams, 269 F.3d at 1320. Similar to

Williams, the Plaintiff argues the Defendants have not shown that the amount in

controversy is facially apparent, because, to support their removal, the Defendants rely on

general, special, and punitive damages from the injuries caused by the Defendants’ alleged

negligent, reckless, and wanton misconduct. (Doc. 14 at 5). The Plaintiff concludes that

the fact that there was serious bodily injury and the vehicle was rendered inoperable is not

enough to show that the amount in controversy is facially apparent. (Id. at 6).



                                             14
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 15 of 23




       Although the Court does not accept the notion that a complaint with unspecified

punitive damages necessarily meets the jurisdictional minimum, it does find the nature of

the claims, extent of alleged damages, and the damages sought to be probative and useful

to determine whether the required amount in controversy exists. As described in Pretka, a

court may make “reasonable deductions, reasonable inferences, or other reasonable

extrapolations” when a removing defendant makes “factual allegations establishing

jurisdiction and can support them . . . .” Pretka, 608 F. 3d at 754. This case involves a

collision with an 18-wheeler that resulted in “serious bodily injuries” and rendered the

Plaintiff’s car inoperable. (Doc. 1-2 at 3–4). The Plaintiff correctly notes that the Williams

court remanded when the plaintiff in that case alleged unspecified injuries and damages as

a result of a fall in the Best Buy parking lot and refused to stipulate her claim was less than

the jurisdictional minimum. Williams, 269 F.3d at 1318. But the instant case can be

distinguished from Williams because the Plaintiff pleaded more than conclusory statements

or bare pleadings. In Williams, the defendant removed the case solely because the plaintiff

refused to stipulate. Id. at 1318, 1320. And the defendant’s notice of removal contained

“no other factual allegations regarding the amount in controversy” and “did not submit any

evidence concerning the amount in controversy.” Id. at 1320. By alleging he suffered

“severe bodily injury” and the fact his car was left inoperable, the Plaintiff provided facts

that go beyond the bare pleadings in Williams. Although these facts might show that the

amount in controversy could well exceed the statutory minimum, they alone do not make

the amount in controversy facially apparent. Because of this, the Court looks to the

Defendants’ notice of removal for more evidence. Williams, 269 F.3d at 1319.
                                              15
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 16 of 23




       2. Not stipulating to the amount in controversy requirement is persuasive but not
          dispositive to the existence of the amount in controversy.

       In their notice of removal, the Defendants argue the Plaintiff’s failure to stipulate

that the value of his claims are less than $75,000 supports the existence of the required

amount in controversy. Refusing to stipulate that the amount in controversy is less than

the jurisdictional requirement is not dipositive, but it nevertheless is probative to the

existence of the amount in controversy. The Eleventh Circuit has held that “a refusal to

stipulate standing alone does not satisfy [the defendant’s] burden of proof on the

jurisdictional issue.” Williams, 269 F.3d at 1320 (emphasis added). But this does not mean

that a court may never consider a refusal to stipulate—just that it may not rely on it alone

to conclude that the required amount in controversy exists. Where a defendant does not

rely exclusively on a refusal to stipulate to substantiate all his or her argument, a court may

consider such a refusal in making its decision on whether to remand the case. Jones v.

Novartis Pharm. Co., 952 F.Supp.2d 1277, 1286–87 (N.D. Ala. 2013); see also Devore v.

Howmedica Osteonics Corp., 658 F.Supp.2d 1372, 1380 (M. D. Fla. 2009) (“[A] plaintiff's

refusal to stipulate or admit that she is not seeking damages in excess of the requisite

amount should be considered when assessing the amount in controversy.”).

       The Parties set out two diametrically opposite positions on how the Court should

consider the Plaintiff’s refusal to stipulate. Plaintiff points to Williams to support his claim

that he is not required to state that he seeks less than the jurisdictional minimum. (Doc. 14

at 5–6). And because of this, the Court should not consider his refusal to stipulate. (Id. at

5–6, 8–9). On the other hand, the Defendants again cite the string of cases from the


                                              16
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 17 of 23




Northern District of Alabama that required plaintiffs to disclaim a recovery above the

jurisdictional amount when seeking various types of unspecified damages including

punitive. See Tucker, 2013 WL 5961095 at *1; Jones, 2013 WL 550419 at *1; Smith, 868

F.Supp.2d at 1335. The Court considers the Plaintiff’s failure to stipulate somewhere in

between the parties’ respective positions.

       Here, the failure to stipulate is one among several reasons why the amount in

controversy exists. Unlike in Williams, where the defendants solely relied on a refusal to

stipulate, Defendants here point to the nature of the claims, damages, the addition of the

Plaintiff’s underinsured carrier claim, facts about the extent of damages—although few—

in addition to the fact that the Plaintiff refused to stipulate to less than the jurisdictional

prerequisite. Accordingly, Williams does not preclude the Court’s consideration of the

failure to stipulate when determining the amount in controversy. But this is not to say that

the Court agrees with the Defendants’ contention that a failure to stipulate the amount in

controversy necessarily triggers federal jurisdiction. Instead, the Court finds that the

failure to stipulate is relevant, but not dispositive, as to whether the amount in controversy

is present. The Court concludes that the Plaintiff’s failure to stipulate is one factor that

tends to show that the amount in controversy more likely exists.

       3. The Plaintiff’s adding his auto insurer through an underinsured motorist
          claim is probative to the value of his claim.

       The Defendants argue that by seeking underinsured motorist damages from Geico,

the Plaintiff “presupposes that he values his case at more than the Defendant Moreland and

J & J Martin’s insurance liability limits.” (Doc. 1 at 10). Federally regulated motor carriers

                                              17
        Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 18 of 23




are statutorily mandated to have $750,000 in liability insurance,3 and J & J Martin actually

had $1,000,000 in coverage. (Doc. 1-6). Therefore, the Defendants argue that the Plaintiff

is at least seeking $750,000 in damages because underinsured coverage only applies when

the Defendants’ underlying insurance coverage has been exhausted. (Id. at 6–7, 10).

Pointing to the Plaintiff’s “claim for judgment for all compensatory damages and punitive

damages” against Geico, the Defendants reject the Plaintiff’s contention that they only sued

Geico to put them on notice of their pending suit. (Doc. 19 at 9). The Defendants remind

the Court that Alabama law does not require joining an underinsured carrier because a

plaintiff may “merely provide notice to the UIM carrier of the action and the possibility of

a UIM carrier claim.” (Id. at 8).

           In his motion to remand, Plaintiffs argue that the Defendants are speculating when

they say adding an underinsured claim against Geico is demonstrative of the amount in

controversy. Relying on Lowery, the Plaintiff asserts a “document received by the

defendant from the plaintiff—be it the initial complaint or a later received paper—” must

“unambiguously establish federal jurisdiction.” (Doc. 14 at 6). In addition, the Plaintiff

argues that at the time of the initial and amended complaint he was not aware of the

Defendant J & J Martin’s policy limits and only joined Geico to put his insurer on notice

of the pending litigation.

           The Alabama Uninsured Motorist statute is designed to protect those who are

“legally entitled to recover damages from owners or operators of uninsured motor vehicles”



3
    See 49 C. F.R. § 387.301(a)(1) & 387.303(b)(2).
                                                      18
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 19 of 23




including when limits of “insurance policies available to an injured person” are “less than

the damages which the injured person is entitled to recover.” Ala. Code § 32-7-23(a) &

(b)(4). In such a situation, the Supreme Court of Alabama explained, “[underinsured

motorist] coverage, by definition, does not duplicate liability coverage but is coverage in

excess of liability coverage, and is available to a claimant only after the claimant has

exhausted available liability coverages.” State Farm Mut. Auto. Ins. Co. v. Motley, 909

So.2d 806, 811 (Ala. 2005) (emphasis in original) (citing Dillard v. Ala. Ins. Guar. Ass'n,

601 So.2d 894, 896 (Ala. 1992)). The Defendants are correct that “[a] plaintiff is allowed

either to join as a party defendant his own liability insurer in a suit against the underinsured

motorist or merely to give it [the insurance carrier] notice of the filing of the action . . . .”

Ex parte Geico Cas. Co., 58 So.3d 741, 743 (Ala. 2010) (emphasis in original) (citing Lowe

v. Nationwide, 521 So.2d 1309, 1310 (Ala. 1988)).

       Considering the nature of an underinsured claim and the fact that state law did not

require the Plaintiff to bring a claim against his insurer, this Court finds the Plaintiff’s

joining Geico probative to determine whether the required amount in controversy exists.

First, this Court finds it telling that the Plaintiff joined Geico when it simply could have

provided notice to his insurer of the pending lawsuit. If one is to accept the truism that the

“plaintiff is the master of the complaint,” the Court should take seriously the implications

of the Plaintiff voluntarily adding Geico when alternative means of preserving an

underinsured auto claim were available to him. If we are to take the Plaintiff at his word

when he asserts “a claim for judgment for all compensatory damages and punitive damages



                                               19
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 20 of 23




against” Geico, he is doing more than providing notice to his insurer by adding Geico to

the case. (Doc. 1-2 at 7–8).

       Second, the Court finds it unpersuasive that the Plaintiff was not aware that J & J

Martin had or was required to carry the federally mandated insurance minimum. The

Plaintiff argues that the chain of inferences required to support the Defendants’ contention

that he is seeking a recovery at or above the statutory threshold is “pure speculation.” (Doc.

14 at 6). The Plaintiff argues that it would be speculative for the Court to assume that he

knew “whether or not Federal statutory law required trucks/trailers on United States

roadways to maintain minimum limits of liability insurance in order to have federal

operating authority.” (Id.). He further labels as speculative that he knew “Defendant J & J

Martin, Inc. was in compliance with the United States Codes of Federal Regulations

minimum compulsory financial responsibility requirements of at least $750,000.00 . . . .”

(Id.). The Court instead finds that these are “reasonable deductions, reasonable inferences,

or other reasonable extrapolations” that it can make in assessing whether the required

amount in controversy exists in this case. Roe, 613 F.3d at 1061–62 (citing Pretka, 608

F.3d at 754). The Plaintiff knew that J & J Martin was an out-of-state trucking company,

so it is reasonable to conclude that he would know that the Defendant would be covered by

federal trucking laws. (Doc. 1-2 at 2). And the amount of insurance required was not a

secret but was instead required by federal law.

       But even with these things in mind, the Plaintiff alleges he was unaware of the

Defendant J & J Martin’s insurance policy limits or that the coverage would cover the

Plaintiff’s damages. Even if the Court were to accept the Plaintiff’s claims that he did not
                                             20
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 21 of 23




know that J & J Martin had or was required to have at the time of the accident $750,000 in

insurance, the Court may still consider the “affidavits, declarations, or other

documentation” provided by the Defendants. In its notice of removal, the Defendants

included a declaration of the president of J & J Martin who explained that the company is

an interstate motor carrier, was required by federal law to carry a minimum of $750,000 in

insurance, and at the time of the incident was in compliance with federally required

“minimum responsibility” by having coverage of $1,000,000. (Doc. 1-6). With Roe’s

admonition that “the defendant or the court itself may be better-situated to accurately assess

the amount in controversy” in mind, the Court concludes that the Plaintiff should have

known that Defendant J & J Martin was insured for at least $750,000. Roe, 613 F.3d at

1061. And even if he did not know, it is largely irrelevant because J & J Martin did carry

the required insurance. (Doc. 1 at 10; doc. 1-6 at 4–6). The Defendants provided enough

evidence to show that they are indeed insured for well over the statutory minimum.

C. Considering the evidence in the complaint and notice of remand, the Court
   concludes the amount in controversy has been established by the preponderance
   of evidence.

       Based on the nature of the injuries described, the damages sought, the refusal to

stipulate that the claim is less than $75,000, and the addition of an underinsured carrier

claim, this Court concludes that the amount in controversy in this case more likely than not

exceeds the jurisdictional amount. The Plaintiff argues throughout his pleadings that not

one of these factors would be enough to create federal jurisdiction. But, in this case, there

is not one, but multiple factors that weigh against remand.



                                             21
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 22 of 23




       Nevertheless, the Plaintiff implies that considering all these factors together is

insufficient for a court to find that the statutory minimum exists. Citing Toole v. Chupp,

456 F.Supp.2d 1218, 1222 (M.D. Ala. 2006), the Plaintiff argues the Defendants are

required to show more than they already have to prove the existence of the amount in

controversy. (Doc. 14 at 7–8). In Toole, the court found that the jurisdictional minimum

was met when the plaintiff, in addition to alleging substantial bodily harm, lifelong pain

and suffering, and adding an underinsured carrier claim, conceded he “could see a jury

‘bringing back more than seventy-five thousand.’” Toole, 456 F.Supp.2d at 1222.

However, subsequent courts have not interpreted that holding to require some sort of

acknowledgement by plaintiffs that their damages exceed the jurisdictional threshold. This

would fly in the face of past Circuit precedent that allows judges to make reasonable

inferences and deductions about the value of the claims. Roe, 613 F.3d at 1061–62 (citing

Pretka, 608 F.3d at 754). Although it would be helpful in this case if the Plaintiff specified

what sort of damages award he is seeking, it is not required. Even though there has been

no concession by the Plaintiff that the amount in controversy exceeds the requisite amount,

the nature of the injuries described, the damages sought, the refusal to stipulate that the

claim is less than $75,000, and the addition of an underinsured carrier claim make it more

likely than not that the amount in controversy has been met.




                                             22
    Case 3:20-cv-00530-ECM-SMD Document 22 Filed 01/06/21 Page 23 of 23




                                 V.     CONCLUSION

      Based on the Plaintiff’s complaint and the Defendants’ notice of removal, the

amount in controversy more likely than not exceeds $75,000.

      Therefore, for the reasons as stated, and for good cause, it is ORDERED that the

Plaintiff’s motion to remand (doc. 14) is DENIED.

DONE this 6th day of January 2021.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                          23
